DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1, 4-6, 8-12, 14-18, 20 and 22 are pending.
Claims 19 and 21 have been cancelled.
	Claims 1, 4-6, 8-12, 14-18, 20 and 22 are examined on the merits, with species, B. neoadjuvant treatment includes chemotherapy.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 112
4.	The rejection of claims 19 and 21 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of the cancellation of the claims, see Listing of the Claims submitted January 21, 2021.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The rejection of claims 1, 4-6, 8-12, 14-18, 20 and 22 under 35 U.S.C. 103 as being unpatentable over Ellis et al. (Journal of Clinical Oncology 29(7s): TPS102, 2011), and further in view of Berry et al., US 2012/0107302 A1 (published May 3, 2012/ IDS reference #192 submitted November 8, 2018) and Pohlmann et al., US 2012/0201820 A1 (published August 9, 2012) is maintained. Claims 19 and 21 have been cancelled.
	Applicants assert the Office has misconstrued the prior art primary references and the “…combination of art is insufficient to support an assertion of obviousness under 35 USC § 103”, see Remarks submitted January 21, 2021, page 6.  Applicants reiterate the claim limitations of claim 1 and state “[n]one of the references, viewed individually or in combination, would motivate one of skill in the art to arrive at the claimed treatment of the claimed patient 
	Applicants argue the inclusion criteria set forth in Clinical Trial, NCT01120184, which Ellis references and in Appendix A submitted September 28, 2018 notes the patient population “…must not be amenable to resection with curative intent”, see page 7.  Applicants further argue the said “…inclusion criteria explicitly excludes the claimed patient population” and “one of skill in the art could not be motivated based on Ellis to…” arrive at the claimed invention, see paragraph bridging pages 7 and 8.
	Applicants conclude arguments averring secondary references, Berry and Pohlman do not remedy the alleged deficiency of the primary reference, see page 8.  Specifically stating Pohlman reads on “…a strategy that involves both anti-tumor antibodies and curative surgery”, but also teaches generating antibodies that react immunologically to a specific epitope, see page 8, 1st paragraph.  Applicants’ points of view and arguments have been carefully considered, but fail to persuade.
	It is well known in the art as supported by Thompson et al. (Annals of Oncology 23 (Supplement 10): x231-x236, 2012) that the preferred and traditional means of treating breast cancer is to implement neoadjuvant treatment prior to performing surgery. One of ordinary skill in the art would not have been dissuaded from following the teachings of the primary reference, Ellis. It is known that it is advantageous to “downstage” the disease or reduce the size of the tumor, thereby possibly obviating the need for surgery, deferring surgery, qualifying breast cancer patients as candidates for surgical resection, potentially reducing the extent of surgery sometimes resulting in a lower mastectomy rate and conserving more of the breast tissue, see 
Ellis teaches a phase III, randomized study of trastuzumab-DM1 (T-DM1) with pertuzumab (P) for first-line treatment of HER2-positive, progressive, or recurrent locally advanced or metastatic breast cancer (MBC) without chemotherapy, see Title; and Methods. Ellis further teaches neoadjuvant/ adjuvant treatment protocols wherein they comprise infusion T-DMI at a dose 3.6 mg/kg every 3 weeks and infusion of pertuzumab at a loading dose of 840mg at a dose of 420mg every 3 weeks thereafter, see Methods.  An arm of the study read on the sole administration of T-DM1 with pertuzumab, see Ellis, Methods, lines 10 and 11; and Exhibit A, page 3.
Applicants' claims 9-11, 17 and 18 recite wherein clauses, which have been given its proper weight.  However, they do not recite any additional active method steps, but simply state a characterization or conclusion.
Ellis does not teach the method for breast cancer treatment comprising removing breast cancer by definitive surgery followed with the administration of an antibody-containing adjuvant treatment consists of concurrently administered T-DMI, pertuzumab and in the absence of chemotherapy comprising a taxane and the dosing schedule limitations recited in claim 16.   

Furthermore, Pohlmann teaches breast cancer treatment that includes not only anti-tumor antibodies, but curative surgery, see page 6, section 0059; page 7, section 0067 and 0069; and page 8, sections 0088-0092.  “Curative surgery includes resection in which all or part of cancerous tissue is physically removed, excised, and/or destroyed”, see page 8, section 0091. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all the references to arrive at the specified treatment and dosing regimen. Adjustment of the dosing schedule would be within the purview of the clinician/ scientist and reasonable to implement in order to reasonably to arrive at best clinical outcome, see all references in their entireties with particularity, Berry, page 22; and Pohlmann page 18, section 0190.   One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that a combination of therapeutic agents for cancer treatment is effective, as well as additional “[t]reatments with therapeutic antibodies may increase the resectability of the tumor due to shrinkage at the margins or by elimination of certain particular invasive portions”, see Pohlman, page 7, section 0069 and section VI.; and all references in their entirety.


Applicants assert the Office has misconstrued the prior art primary references and the “…combination of art is insufficient to support an assertion of obviousness under 35 USC § 103”, see Remarks submitted January 21, 2021, page 6; and II. beginning on page 9.  Applicants reiterate the claim limitations of claim 1 and state “[n]one of the references, viewed individually or in combination, would motivate one of skill in the art to arrive at the claimed treatment of the claimed patient population, much less modify Ellis in view of the ‘820 and ‘302 applications with predictable results”, see last sentence on page 6 of the Remarks; and page 9.
	Applicants argue the inclusion criteria set forth in Clinical Trial, NCT01120184, which Ellis references and in Appendix A submitted September 28, 2018 notes the patient population “…must not be amenable to resection with curative intent”, see page 7; and page 9.  Applicants further argue the said “…inclusion criteria explicitly excludes the claimed patient population” and “one of skill in the art could not be motivated based on Ellis to…” arrive at the claimed invention, see paragraph bridging pages 7 and 8; and page 9.
	Applicants conclude arguments averring secondary references, Berry and Pohlman do not remedy the alleged deficiency of the primary reference, see page 8.  Specifically stating Pohlman reads on “…a strategy that involves both anti-tumor antibodies and curative surgery”, but also teaches generating antibodies that react immunologically to a specific epitope, see page st paragraph; and page 9.  Applicants’ points of view and arguments have been carefully considered, but fail to persuade.
	It is well known in the art as supported by Thompson et al. (Annals of Oncology 23 (Supplement 10): x231-x236, 2012) that the preferred and traditional means of treating breast cancer is to implement neoadjuvant treatment prior to performing surgery. One of ordinary skill in the art would not have been dissuaded from following the teachings of the primary reference, ClinicalTrials. It is known that it is advantageous to “downstage” the disease or reduce the size of the tumor, thereby obviating the need for surgery, deferring surgery, qualifying breast cancer patients as candidates for surgical resection, potentially reducing the extent of surgery sometimes resulting in a lower mastectomy rate and conserving more of the breast tissue, see Thompson, abstract, Introduction and Neoadjuvant sections on page x231; and paragraph bridging pages x232 and x233.  Hence, the ClinicalTrials reference continues to read on the claimed method with the teachings in secondary references, Berry and Pohlman.  Additional teachings in the secondary references do not preclude the administration of T-DMI with chemotherapy, anti-tumor antibodies and curative surgery at a designated time point to arrive at the best clinical outcome for a breast cancer patient.  Accordingly, the rejection is maintained for the reasons of record and herein. 
ClinicalTrials teaches a method of administering trastuzumab emtansine (T-DM1) plus pertuzumab in patients with metastatic breast cancer, see title on page 1.  “Trastuzumab emtansine was administered as 3.6 mg/kg via IV infusion, following completion of the pertuzumab IV infusion, on Day 1 of each 3-week cycle. Pertuzumab was given as 840 mg IV on Day 1 of Cycle 1, then 420 mg IV on Day 1 of each subsequent 3-week cycle.”, see page 3. 

Clinical Trials does not teach the method for breast cancer treatment comprising removing breast cancer by definitive surgery followed with the administration of an antibody-containing adjuvant treatment consists of concurrently administered T-DMI, pertuzumab and in the absence of chemotherapy comprising a taxane and the dosing schedule limitations recited in claim 16.   
However, Berry teaches administering T-DMI with a chemotherapeutic agent, such as pertuzumab, doxorubicin, epirubicin, 5-fluorouracil (5-FU), cyclophosphamide, see page 5, sections 0069 and 0070; page 6, section 00752; page 21, sections 0201; page 22, sections 0203-0206, 0210 and 0211; and page 25, Example 4. Berry also teaches observing dosages and formulations of T-DMI and pertuzumab in order to determine dose-limiting toxicity (DLT), see page 25, section 0253-page 26, section 0268.
Furthermore, Pohlmann teaches breast cancer treatment that includes not only anti-tumor antibodies, but curative surgery, see page 6, section 0059; page 7, section 0067 and 0069; and page 8, sections 0088-0092.  “Curative surgery includes resection in which all or part of cancerous tissue is physically removed, excised, and/or destroyed”, see page 8, section 0091. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all the references to arrive at the specified treatment and dosing regimen. Adjustment of the dosing schedule would be within the purview of the clinician/ scientist and reasonable to implement in order to reasonably to arrive at best 

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday and occasionally Saturday evenings.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643


Alana Harris Dent
09 April 2021
/Alana Harris Dent/
Primary Examiner, Art Unit 1643